Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the application, filed on 02/23/2021. By this amendment,
Claims 1-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Versteeg (#58,087) on 03/31/2022.
The Application has been amended as follows:
IN THE CLAIMS:
Claims 9-20 are canceled because of a restriction between claims 9-20 and 
claims 1-8.
Claims 1-8 are allowed.

Allowable Subject Matter
Number of claims allowed: 8.
Allowed claims: 1-8.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claim 1, determine that a plurality of entries for a delta buffer logical to physical (L2P) table correspond to a same data block; create an absolute delta L2P entry, wherein the absolute delta L2P entry comprises a first number of bits; store the absolute delta L2P entry in the delta buffer L2P table; create a relative delta L2P entry, wherein the relative delta L2P entry comprises a second number of bits and wherein the first number of
bits is greater than the second number of bits; and store the relative delta L2P entry in the delta buffer L2P table.
	The closest art of record, Koujalagi et al. (US 10,248,336), discloses a method for mapping logical locations to physical locations using indexes; Trika et al. (US 2019/0079681) discloses a method for mapping using a an IU index number and any offset, and a plurality of L2P tables to determine the exact physical location of the read or write command associated with the issued LBA. However, the references fails to disclose a delta buffer table comprising absolute delta L2P entry and relative delta L2P entry.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137